Wade, O. J.
1. Where alleged newly discovered evidence, presented as the basis of a motion for a new trial, “is that of witnesses, affidavits as to their residence, associates, means of knowledge, character, and credibility must be adduced.” Beatty v. State, 16 Ga. App. 571 (85 S. E. 766). Oivil Code, § 6086. No such affidavit appears in the record in this case. “The absence of testimony sufficient to support the credibility of witnesses who purport to furnish newly discovered evidence is fatal to a ground of a motion for a new trial based thereon, if the trial judge sees proper to overrule it.” Winder v. State, ante, 67 (88 S. E. 1003).
2. The general grounds of the motion for a new trial are expressly *504abandoned by the plaintiffs in error and “the sole ground relied upon by them is that of newly discovered evidence.” Judgment affirmed.
Decided July 29, 1916.
Accusation of gaming; from city court of Cartersville — Judge Moon. April 19, 1916.
William T. Townsend, for plaintiff in error.
Watt H. Milner, solicitor, contra.